DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,896,408 to Hashimoto et al. in view of KR 10-131678 to Kia further in view of US 8,496,287 to Matsuura et al.
Re Claims 1 and 2, Hashimoto et al discloses a structural member for a vehicle comprising: bumper stays (3) having a tubular configuration and fixed to each of front ends of a pair of front side members  (@16) of a vehicle; and a tubular bumper beam (2) provided with holes (12, 13) to which the bumper stays (3) are inserted, wherein each of the bumper stays comprising: a first shock absorbing portion (14) having an insertion portion joined to the bumper beam (2)at one of the holes in expanded state (see figure 3); and a second shock absorbing portion (18) provided adjacently with respect to the first shock absorbing portion (14).
Hashimoto et al fails to specifically state that 18 can face outwardly but does explain in column 2 lines 53-64 (14) The reinforcing member is formed of, for example, aluminum alloy extruded shape material, and has a cylindrical part fit to the outer periphery of the shaft member and a rib  Therefore, it would be obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the stay (rib) could be disposed at the outside.
	Kia wherein the first shock absorbing portion (260) is fixed to the front side member, and wherein the second shock absorbing portion (270) of the bumper stay extends outwardly with respect to the front side member (210).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to make the stay extend outward as taught by Kia in order to change the deformation during impact.

Re Claim 3, Hashimoto as modified discloses wherein each of the first shock absorbing portion and the second shock absorbing portion of the bumper stay has a closed cross section shape in a cross section (figure 4A and 4B) orthogonal to a direction in which the bumper stay (3) extends. Re Claim 5, Hashimoto et al as modified above discloses wherein the bumper beam comprising an opposed wall opposite to an end portion of the second absorbing portion in a direction in which the bumper stay extends, and wherein the end portion of the second absorbing portion and the opposed wall of the bumper beam are disposed at an interval in a direction in which the bumper stay (3) extends.
Re Claim 6, Hashimoto et al as modified would have been capable of being modified wherein a dimension of the bumper beam in a vehicle width direction is larger than 85% of a vehicle width of the vehicle, and wherein a dimension of the bumper stay in the vehicle width direction is larger than 17.5% of the vehicle width of the vehicle in order to change the deformation to the desired specs, and would involve only routine skill in the art. 

Re Claim 4, Hashimoto et al fails to disclose wherein a cross section of the bumper stay orthogonal to a direction in which the bumper stay extends comprising: a first octagonal portion; and
a second octagonal portion disposed adjacent to the first octagonal portion, and wherein the first octagonal portion and the second octagonal portion share one partition wall.
Matsuura et al teaches wherein a cross section of the bumper stay orthogonal to a direction in which the bumper stay extends comprising: a first octagonal portion (75); and a second octagonal portion (76) disposed adjacent to the first octagonal portion, and wherein the first octagonal portion and the second octagonal portion share one partition wall (77, Figure 7).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to change the shape as taught by Matsuura et al in order to change the deformation and strength of the stay.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9,156,416 teaches octagonal cross sections used in the crush areas of a front structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA ANN BONIFAZI whose telephone number is (571)272-4737. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/MELISSA ANN BONIFAZI/             Examiner, Art Unit 3612                                                                                                                                                                                           /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612